Citation Nr: 0931011	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-24 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on June 30, 2009, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional evidence that was 
being submitted at a hearing, to secure treatment records, 
and to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).


In this case, the Veteran and his representative indicated at 
the June 2009 hearing before the Board that additional 
evidence was being submitted with a waiver of the RO's 
initial consideration.  It was specifically noted that such 
evidence included a medical statement from a VA neurologist, 
general and medical literature, and a copy of a proposed 
Congressional bill.  The Veteran indicated the medical 
statement provides a positive etiological opinion relating 
his currently diagnosed Parkinson's disease to his herbicide 
exposure in service.  However, the Board notes that such 
evidence has not been associated with the claims file.  
Therefore, a remand is necessary to obtain and associate with 
the claims file the medical statement from a VA neurologist, 
the general and medical literature, and a copy of the 
proposed Congressional bill.

Moreover, the Veteran testified at his June 2009 hearing 
before the Board that he receives all of his current 
treatment through VA.  However, VA medical records dated in 
June 2006 indicate that the Veteran had been seeing Dr. S. 
(initials used to protect Veteran's privacy) in Orland Park 
Primary Care prior to establishing care at VA.  The claims 
file does not contain treatment records from that private 
physician.  Such records may prove to be relevant and 
probative.  Therefore, as this case is already being 
remanded, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
Parkinson's disease.

In addition, the Board observes the Veteran has not been 
provided a VA examination in connection with his claim for 
service connection for Parkinson's disease.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran's VA medical records as well as a January 2005 
letter from a private physician document him as having a 
current diagnosis of Parkinson's disease, and the RO appears 
to have conceded in-service exposure to Agent Orange, as he 
served in Korea from January 1969 to January 1970 with 
Company A, 2nd Battalion, 9th Infantry Division.  Applicable 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
other words, a presumption of service connection provided by 
law is not the sole method for showing causation in 
establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for determining the nature and etiology 
of the Veteran's current Parkinson's disease.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the Veteran 
and request that he submit the evidence 
referred to at his June 2009 hearing 
before the Board.  Specifically, an 
attempt should be made to obtain and 
associate with the claims file the VA 
neurologist's medical statement, the 
general and medical literature, and a 
copy of the proposed Congressional 
bill.

2.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
Parkinson's disease.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for treatment records 
from Dr. S. in Orland Park Primary 
Care.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current Parkinson's 
disease.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  It should be 
noted that the Veteran was exposed to 
certain herbicide agents, including 
Agent Orange, during his military 
service. The examiner should then state 
whether it is at least as likely as not 
that the Veteran currently has 
Parkinson's disease that is due to his 
herbicide exposure in service or is 
otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence, if any.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
certified to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




